Name: Council Directive 89/393/EEC of 14 June 1989 amending for the fifth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs
 Type: Directive
 Subject Matter: food technology;  health;  foodstuff;  European Union law
 Date Published: 1989-06-30

 Avis juridique important|31989L0393Council Directive 89/393/EEC of 14 June 1989 amending for the fifth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs Official Journal L 186 , 30/06/1989 P. 0013 - 0013 Finnish special edition: Chapter 13 Volume 19 P. 0046 Swedish special edition: Chapter 13 Volume 19 P. 0046 COUNCIL DIRECTIVE of 14 June 1989 amending for the fifth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (89/393/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 74/329/EEC (4), as last amended by Directive 86/102/EEC (5), lays down a list of emulsifiers, stabilizers, thickeners and gelling agents which may be authorized in foodstuffs by the Member States; Whereas Annex II to Directive 74/329/EEC indicates the designations of substances which may be temporarly authorized by Member States for use in foodstuffs; whereas this derogation came to an end on 31 December 1988; Whereas, on 21 December 1988, the Council adopted Directive 89/107/EEC (6) on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption; Whereas, pursuant to Article 3 of the said Directive, the Council, acting in accordance with the procedure provided for by Article 100a of the Treaty, must adopt a comprehensive Directive including, if necessary, both the positive list of authorized substances and the conditions for their use; Whereas, however, it is not immediately possible to adopt all the rules covering the substances in question; whereas the validity of Annex II to Directive 74/329/EEC should therefore be extended for the time being, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 3 (1) of Directive 74/329/EEC, the first subparagraph is hereby replaced by the following: '1. By way of derogation from Article 2 (1), Member States may authorize, until 31 December 1991, the use in foodstuffs of the substances listed in Annex II.' Article 2 Article 1 shall take effect as from 1 January 1989. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1989. For the Council The President P. SOLBES (1) OJ No C 214, 16. 8. 1988, p. 14. (2) OJ No C 47, 20. 2. 1989, p. 80, and OJ No C 158, 26. 6. 1989. (3) OJ No C 337, 31. 12. 1988, p. 5. (4) OJ No L 189, 12. 7. 1974, p. 1. (5) OJ No L 88, 3. 4. 1986, p. 40. (6) OJ No L 40, 11. 2. 1989, p. 27.